FILED
                              NOT FOR PUBLICATION                          DEC 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FULAN YANG,                                      No. 12-70840

               Petitioner,                       Agency No. A098-466-735

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Fulan Yang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we reject Yang’s
request for oral argument.
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on both the discrepancy between Yang’s testimony and visa application

related to her alleged detention, and on the discrepancy between her testimony and

other evidence in the record regarding her alleged employment termination. See

Shrestha, 590 F.3d at 1046-47. The agency reasonably rejected Yang’s

explanations for the inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271, 1275

(9th Cir. 2007). Further, Yang does not challenge the IJ’s negative demeanor

finding. In the absence of credible testimony, Yang’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Yang’s CAT claim also fails because it is based on the same

testimony found to be not credible, and she does not point to any other evidence

that shows it is more likely than not she would be tortured if returned to China.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70840